Citation Nr: 0514481	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  97-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a pneumothorax, with restrictive lung disease, 
prior to July 3, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a pneumothorax, with restrictive lung disease, 
from July 3, 2003.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965 and from March 1965 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for residuals of a pneumothorax, then evaluated as 
noncompensable, and for a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in May 2002, at which 
time it was remanded in order to afford the veteran a hearing 
before a Veterans Law Judge.  That hearing was conducted in 
November 2002 by Kathleen K. Gallagher, Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  The case was 
again before the Board in August 2003 and was remanded for 
additional development of the record.  Based on the receipt 
of additional evidence, to include the report of a Department 
of Veterans Affairs (VA) examination conducted in February 
2004, the RO, by rating action dated in April 2004, assigned 
a 10 percent evaluation for residuals of a pneumothorax with 
restrictive lung disease effective August 8, 1994, and a 30 
percent evaluation for the lung disability, effective July 3, 
2003.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 7, 1996, the residuals of a pneumothorax 
were manifested by complaints of chest pain and were not more 
than mild.

2.  The pulmonary function studies in August 1994 and January 
1995 demonstrated no more than mild impairment.

3.  The July 3, 2003 pulmonary function study demonstrated 
DLCO (SB) of 64 percent.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a 
pneumothorax, with restrictive lung disease, prior to July 3, 
2003, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.96 (as in effect prior to October 7, 1996), 
4.97 (effective October 7, 1996), Diagnostic Codes 6814, 6602 
(as in effect prior to October 7, 1996), 6843, 6845 (2004).

2.  A rating in excess of 30 percent for residuals of a 
pneumothorax, with restrictive lung disease, effective July 
3, 2003, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Codes 6843, 6845 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  In such cases, 
there is no reason that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  Pelegrini, 
18 Vet. App. at 119-120.  In this case, the RO did provide 
the veteran with notice of the VCAA in February 2004 prior to 
readjudicating his claims in an April 2004 supplemental 
statement of the case (SSOC), and therefore, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio, 16 Vet. App. at 187; 38 
U.S.C.A. § 5103; and 38 C.F.R. § 3.159 (2004).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  A VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

Here, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices, and therefore, to decide the appeal 
would not be prejudicial error to him.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

In a statement dated August 8, 1994, a VA physician reported 
that the veteran's most recent surgery was a thoracic 
aneurysm repair in June 1993 that was complicated by a 
pneumothorax (collapsed lung) that would not completely 
resolve.  She noted that he still had a small chronic 
pneumothorax.  

VA outpatient treatment records disclose that the veteran was 
seen in June 1994 and reported difficulty breathing with 
exertion.  Some chest tightness was noted.  The pertinent 
assessments were dyspnea and possible chronic obstructive 
pulmonary disease.  The veteran was seen in August 1994 and 
the examiner noted that the veteran had a chronic left 
pneumothorax since surgery in 1993.  On examination, the 
chest was clear.  The pertinent impressions were possible 
chronic obstructive pulmonary disease and chronic 
pneumothorax, left.  A pulmonary function study at a VA 
outpatient treatment clinic in August 1994 disclosed that 
forced expiratory volume in one second was 78 percent of 
predicted and forced expiratory volume in one second/forced 
vital capacity was 107 percent predicted.  Diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was 71 percent of predicted.  It was noted that 
the lung volumes showed decreased total lung capacity and 
residual volume.  It was also indicated that diffusing 
capacity was within normal limits after correction for 
alveolar volume.  The impression was mild extrinsic 
restrictive ventilatory defect, possibly due to obesity.  In 
October 1994, an examination revealed no breath sounds near 
the left upper lobe.  There were good breath sounds in the 
left lower lobe.  The pertinent assessment was chronic 
obstructive pulmonary disease.

Another pulmonary function study in January 1995 revealed 
that forced expiratory volume in one second was 76.9 percent 
predicted and forced expiratory volume in one second/forced 
vital capacity was 97.6 percent predicted.  The test was 
interpreted as showing a mild obstruction.  A chest X-ray 
study in April 1996 revealed postoperative changes in the 
left lung.  These were unchanged.  

The veteran submitted a claim for an increased rating for his 
service-connected pneumothorax in November 1994.

On VA examination of the heart in March 1999, the lungs were 
evaluated as clear.  

A VA respiratory examination was conducted in April 2000.  
The examiner noted that he reviewed the claims folder.  It 
was reported that the pneumothorax had resolved.  It was also 
noted that a pulmonary function study in 1994 was essentially 
normal, except for a mild ventilatory defect, probably 
related to the veteran's weight.  The examiner related that 
the veteran had been told that he had chronic obstructive 
pulmonary disease.  The veteran asserted that his breathing 
had gotten worse over the years with any exertion.  It was 
also stated that a chest X-ray study in 1997 showed no new 
pneumothorax.  An examination revealed a healed thoracotomy 
scar in the left posterior side.  There was slight 
hyperresonance noted.  No wheezes or rales were noted 
bilaterally.  There were slightly decreased breath sounds 
bilaterally.  There was no egophony or bronchial breath 
sounds.  Based on the clinical findings, the examiner 
commented that the veteran's shortness of breath did not 
likely represent any residual effect from his previous 
surgeries or pneumothorax.  He added that it might represent 
possible chronic obstructive pulmonary disease from the 
veteran's years of smoking, or it might represent some 
pulmonary hypertension from his snoring and possible sleep 
apnea.  The examiner recommended a pulmonary function study 
and chest X-ray study.  

A pulmonary function study in April 2000 revealed that forced 
expiratory volume in one second was 82 percent of predicted, 
after bronchodilator, and forced expiratory volume in one 
second/forced vital capacity was 108 percent predicted after 
bronchodilator.  DLCO SB was 72 percent of predicted.  The 
impression was mild restrictive ventilatory defect, with no 
significant change compared to the August 1994 study.  A 
chest X-ray study in May 2000 demonstrated post-traumatic or 
post surgical deformity of the left superior hemithorax.  
Following these studies, the examiner stated that the 
veteran's chronic obstructive pulmonary disease was not 
related to his service-connected pneumothorax.

In August 2000, a VA physician concluded, based on the 
veteran's 100 pack year history of tobacco use, that it would 
be speculative to attribute the veteran's current lung 
impairment to his history of having sustained a postoperative 
pneumothorax.  It was further stated that the veteran had 
lung impairment from his tobacco use and that he might have 
some lung impairment secondary to his weight.  Finally, it 
was concluded that the veteran's lung impairment was not 
aggravated by the postoperative pneumothorax.

The veteran was afforded a VA examination of the arteries in 
May 2001.  An examination of the lungs disclosed that they 
were clear to auscultation and percussion.  In the 
assessment, the examiner noted that the veteran had undergone 
a chest X-ray study earlier that year that demonstrated mild 
hyperinflation and the prior thoracic deformity of the left 
hemithorax, which was postoperative.  There were no 
infiltrates.  There was pleural thickening in the right 
costophrenic sulcus.  The examiner stated that the veteran's 
symptoms of dyspnea on moderate exertion were likely in large 
measure related to his chronic obstructive pulmonary disease, 
although there was some contribution from the thoracic 
deformity, status post surgery was certainly possible.  

A pulmonary function study was conducted on July 3, 2003.  
Forced expiratory volume in one second was 75 percent of 
predicted and forced expiratory volume in one second/forced 
vital capacity was 106 percent of predicted, both after 
bronchodilator.  DLCO SB was 64 percent of predicted.  The 
impression was mild intrinsic ventilatory defect, probably 
related to the veteran's obesity, but he might also have a 
possible intrinsic component.  Compared to the study in April 
2000, there was further mild reduction in forced vital 
capacity, forced expiratory volume in one second and total 
lung capacity.  Uncorrected single breath diffusing capacity 
was also mildly further reduced.  

A VA general medical and pulmonary examination was conducted 
in February 2004.  The examiner noted that he reviewed the 
claims folder.  He stated that a chest X-ray study in August 
2003 showed no evidence of a pneumothorax.  The veteran 
related that he becomes extremely dyspneic if he walks 100 
yards.  He denied hemoptysis.  He asserted that he had a 
chronic non-productive cough.  An examination disclosed that 
he was mild dyspneic.  He had mildly rapid respirations that 
were shallow due, in part, to his chest wall pain.  
Percussion of the chest revealed normal resonance.  Breath 
sounds were normal, without wheeze or crackle.  A chest X-ray 
study revealed deformity of the left chest wall and 
persistent blunting of the right costophrenic angle.  A 
pulmonary function study disclosed that forced expiratory 
volume in one second was 72 percent of predicted after 
bronchodilator, and forced expiratory volume in one 
second/forced vital capacity was 112 percent of predicted 
after bronchodilator.  DLCO SB was 64 percent of predicted.  
It was concluded that there was a mild restrictive 
ventilatory defect without evidence of airflow obstruction.  
The reduced diffusing capacity suggested loss of functional 
whole lung units and was consistent with the presence of a 
restrictive abnormality.  There was no significant change 
from the July 2003 study.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 100 percent evaluation may be assigned for spontaneous 
pneumothorax, for 6 months.  Rate residuals as analogous to 
bronchial asthma.  Diagnostic Code 6814, as in effect prior 
October 7, 1996.

A 30 percent evaluation may be assigned for bronchial asthma 
that is moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  When mild; paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, a 10 percent evaluation may be 
assigned.  Diagnostic Code 6602, as in effect prior to 
October 7, 1996.

New rating criteria for evaluating respiratory diseases 
became effective October 7, 1996.  These changes deleted 
Diagnostic Code 6814, which were the criteria for evaluating 
pneumothorax.  This disability is now evaluated under a 
general rating formula for restrictive lung disease under 
Diagnostic Codes 6840 through 6845.

Under the new rating criteria, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is warranted 
where pulmonary function testing reveal that FEV-1 is 71 to 
80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where 
DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating 
is warranted where pulmonary function testing reveal that 
FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  
Diagnostic Code 6843.

A review of the record discloses that a VA physician 
indicated in August 1994 that the veteran still had a small 
chronic pneumothorax.  It was stated that this had been 
present since he underwent an aneurysm repair in 1993.  A 
pulmonary function study in August 1994 demonstrated a mild, 
restrictive ventilatory defect, and the examiner suggested 
that it might be due to the veteran's weight.  The pulmonary 
function study in January 1995 demonstrated a mild 
obstruction.  Under the criteria in effect prior to October 
7, 1996, the residuals of the veteran's pneumothorax were not 
more than mild.  Thus, there is no basis on which a rating in 
excess of 10 percent is warranted prior to July 3, 2003.

As noted above, restrictive lung disease is now evaluated 
based on the impairment documented on pulmonary function 
studies.  It was not until the pulmonary function study 
conducted on July 3, 2003 that the findings established that 
a higher rating is warranted.  At that time, DLCO (SB) was 64 
percent, and this equates to the 30 percent rating assigned 
by the RO.  The results of the pulmonary function study do 
not warrant a higher rating.

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his lung disability.  In 
contrast, the Board concludes that the medical findings on 
examination are of greater probative value and do not provide 
a basis on which a rating in excess of 10 percent may be 
assigned prior to July 3, 2003, or that a rating higher than 
30 percent is warranted effective July 3, 2003.  The Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for either period in question.


ORDER

A rating in excess of 10 percent for residuals of a 
pneumothorax with restrictive lung disease prior to July 3, 
2003 is denied.

A rating in excess of 30 percent for residuals of a 
pneumothorax with restrictive lung disease, effective July 3, 
2003, is denied.




REMAND

With respect to the claim for a total rating based on 
individual unemployability due to service-connected 
disability, the record does not reflect that the appellant 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to this 
issue.  In this case, the appellant has not been provided 
with notice of what specific information and/or specific 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claim, and what specific 
evidence, if any, he is expected to obtain and submit, and 
what specific evidence will be retrieved by VA.  Further, he 
must be advised to send any evidence in his possession 
pertinent to the appeal to VA.  The Board notes that the VA 
letter sent to the veteran in February 2004 did not address 
the requirements to substantiate a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to the claim 
for a total rating based on individual 
unemployability due to service-connected 
disability.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate the 
claim on appeal, to include what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  
2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


